DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13 and 79-86, drawn to methods of sequencing polynucleotides derived from mRNA, classified in C12Q 1/6869.
II. Claim 14, drawn to methods of sequencing polynucleotides derived from mRNA, classified in C12Q 1/6869.
III. Claim 40, drawn to methods of sequencing polynucleotides derived from mRNA, classified in C12Q 1/6869.
IV. Claim 59, drawn to methods of sequencing polynucleotides derived from mRNA, classified in C12Q 1/6869.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different designs and are mutually exclusive, as invention I requires that the barcode lacks the base found in the homopolymer region, and additionally requires that during determining the sequence of the barcode, labeled nucleotides are used that lack the base complementary to the base of the homopolymer region. This feature is not required for invention II. Likewise, invention II requires the feature that the nucleotides used for determining the barcode sequence are at a first proportion of labeled nucleotides to total nucleotides, while the nucleotides used to extend through the homopolymer region are at a second proportion of labeled nucleotides to total nucleotides, which second proportion is greater than the first. Invention II also requires that primer extension stalls within the homopolymer region. Neither of these features is required in invention I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different designs and are mutually exclusive, as invention I requires that the barcode lacks the base found in the homopolymer region, and additionally requires that during determining the sequence of the barcode, labeled nucleotides are used that lack the base complementary to the base of the homopolymer region. This feature is not required for invention III. Likewise, invention III requires the use of a second primer, which comprises a homopolymer region complementary to the homopolymer region of the polynucleotide. This feature is not required in invention I. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different designs and are mutually exclusive, as invention I requires that the barcode lacks the base found in the homopolymer region, and additionally requires that during determining the sequence of the barcode, labeled nucleotides are used that lack the base complementary to the base of the homopolymer region. This feature is not required for invention IV. Likewise, invention IV requires the use of a primer with a first segment, a second segment comprising a homopolymer region complementary to the homopolymer region of the polynucleotide, and a cleavable linker between the two segments. Invention IV also requires cleaving the cleavable segment. Neither of these aspects are required in invention I. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Moreover, each of the features noted as distinguishing inventions II, III, and IV from invention I also distinguish inventions II, III and IV from each other.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Because each invention listed above requires features not required of the others, additional search would be required for each invention above, and this would place a serious burden on the examiner.
This application contains claims directed to the following patentably distinct species:
A1: nucleotides used for extending within the homopolymer region are unlabeled (claim 6)
A2: nucleotides used for extending within the homopolymer region may be labeled (claim 12)
B1: region of interest comprises a coding region of the mRNA (claim 85)
B2: region of interest comprises a 3’ or 5’ untranslated region of the mRNA (claim 86)
The species are independent or distinct because each species within a grouping is mutually exclusive of the other species in the same grouping. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from each grouping A and B for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, all other claims are generic to the listed species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  because a different search would be required for each species (e.g. for group A, a search for a method where the nucleotides used to extend through the homopolymer region were unlabeled, and a search for a method where the nucleotides used to extend through the homopolymer region were labeled), multiple searches would be required and this would place a serious burden on the examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637